Exhibit 10.26
NOTE PURCHASE AMENDMENT AGREEMENT
     This Amendment Agreement (this “Amendment”) is made as of this 19th day of
December, 2008 among NRG Common Stock Finance II LLC, a Delaware limited
liability company (“Issuer”), Credit Suisse International (together with its
successor and assigns, “Purchaser”) and Credit Suisse Securities (USA) LLC
(“Agent”), solely in its capacity as agent for Purchaser and Issuer (Issuer,
Purchaser and Agent, collectively, the “Parties”).
W I T N E S S E T H
     WHEREAS, the Parties have heretofore entered into a Note Purchase Agreement
dated August 4, 2006 (the “Note Purchase Agreement”), whereby Issuer agreed to
sell and Purchaser agreed to purchase Issuer’s promissory notes on the terms and
conditions set forth therein;
     WHEREAS, the Parties hereto desire to amend the Note Purchase Agreement as
set forth herein;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
     SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein and not otherwise defined herein has
the meaning assigned to such term in the Note Purchase Agreement. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Note Purchase Agreement” and each other similar
reference contained in the Note Purchase Agreement shall, after this Amendment
becomes effective, refer to the Note Purchase Agreement as amended hereby.
     SECTION 2. Amendments. The Note Purchase Agreement is hereby amended as
follows, with such amendments taking effect as of the date hereof and subject to
the further conditions that (1) as of such date Purchaser shall have received an
opinion (in form and substance satisfactory to Purchaser and its counsel), dated
as of the date hereof, of Kirkland & Ellis LLP, counsel for Issuer,
substantially in the form attached hereto as Exhibit A and (2) the Agreement
with respect to the Note Purchase Agreement among Issuer, Purchaser, Agent and
the Company of even date herewith has been executed by the parties thereto:
     (a) Section 1(a) of the Note Purchase Agreement shall be amended by
deleting the phrase “or an Increased Cost of Hedging” in item (i) of the
definition of “Extraordinary Event” and replacing it with “or an Increased Cost
of Stock Borrow.”

 



--------------------------------------------------------------------------------



 



     (b) Section 1(a) of the Note Purchase Agreement shall be amended by adding
the following definition immediately after the definition of “Increased Cost of
Hedging” thereof:
     “Increased Cost of Stock Borrow” means, in respect of any Note, an
Increased Cost of Hedging (or portion thereof) resulting from the rate that the
Noteholder of such Note or its affiliate would incur to borrow NRG Common Stock.
     (c) Section 1(a) of the Note Purchase Agreement shall be amended by adding
the following definition immediately after the definition of “Number of
Underlying Shares” thereof:
     “Other Increased Cost of Hedging” means any Increased Cost of Hedging (or
portion thereof) that is not an Increased Cost of Stock Borrow.
     (d) Section 1(a) of the Note Purchase Agreement shall be amended by
amending the definition of “Transaction Documents” by deleting “and” in
subclause (xiii) thereof and adding the phrase “; and (xv) the Agreement with
respect to the Note Purchase Agreement dated as of December 19, 2008 among
Issuer, Purchaser, Agent and the Company, as each document or agreement in
subclauses (i) through (xv) may be amended from time to time” in the last line
thereof after the word “Agreement.”
     (e) Section 15 of the Note Purchase Agreement shall be deleted in its
entirety and replaced with the following new Section 15:
     Increased Cost of Stock Borrow. The Calculation Agent may reduce the
Threshold Price for any Note to account for any period in which it reasonably
determines that an Increased Cost of Stock Borrow exists in respect of such
Note.
     SECTION 3. Representations, Warranties and Agreements.
     (a) Issuer and Purchaser each represents and warrants to the other that its
representations and warranties contained in Sections 6 and 7, respectively, of
the Note Purchase Agreement are true and correct on the date hereof as if made
on the date hereof.
     (b) Issuer represents and warrants to and for the benefit of, and agrees
with, Purchaser as follows:
     (i) it has the power to execute this Amendment, to deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional

2



--------------------------------------------------------------------------------



 



documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to the execution and delivery of and the performance
of its obligations under this Amendment have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
     (iv) its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles;
     (v) no Event of Default with respect to it has occurred and is continuing
and no such event or circumstance would reasonably be expected to occur as a
result of its entering into or performing its obligations under this Amendment;
     (vi) there is not pending or, to its knowledge, threatened against it or
any of its affiliates any action, suit or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Amendment or its ability to perform its obligations under
this Amendment;
     (vii) it is acting for its own account, and has made its own independent
decision to enter into this Amendment and as to whether this Amendment is
appropriate or proper for it based upon its own judgment and upon advice of such
advisors as it deems necessary; Issuer acknowledges and agrees that it is not
relying, and has not relied, upon any communication (written or oral) of
Purchaser or any Affiliate of Purchaser with respect to the legal, accounting,
tax or other implications of this Amendment and that it has conducted its own
analyses of the legal, accounting, tax and other implications hereof (it being
understood that information and explanations related to the terms and conditions
of this Amendment shall not be considered investment advice or a recommendation
to enter into this Amendment); it further acknowledges and confirms that it has
taken independent tax advice with respect to this Amendment;
     (viii) it is entering into this Amendment with a full understanding of all
of the terms and risks hereof (economic and otherwise) and is capable of
evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms,

3



--------------------------------------------------------------------------------



 



conditions and risks; it is also capable of assuming (financially and
otherwise), and assumes, those risks;
     (ix) it acknowledges that neither Purchaser nor any Affiliate of Purchaser
is acting as a fiduciary for or an advisor to Issuer in respect of this
Amendment;
     (x) it is not entering into this Amendment to create actual or apparent
trading activity in the NRG Common Stock (or any security convertible into or
exchangeable for NRG Common Stock) or to manipulate the price of the NRG Common
Stock (or any security convertible into or exchangeable for NRG Common Stock) or
otherwise in violation of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);
     (xi) without limiting the generality of Section 3(b)(ii), this Amendment
will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act; and
     (xii) it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
     (c) Purchaser represents and warrants to and for the benefit of, and agrees
with, Issuer as follows:
     (i) it has the power to execute this Amendment, to deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to this Amendment have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and
     (iv) its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar

4



--------------------------------------------------------------------------------



 



laws affecting creditors’ rights generally and to general equitable principles.
     SECTION 4. Counterparts. This Amendment may be signed in counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     SECTION 5. Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
     SECTION 6. Note Purchase Agreement. Except as otherwise specified in this
Amendment, the Note Purchase Agreement shall remain in full force and effect.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            ISSUER:

NRG COMMON STOCK FINANCE II LLC
      By:   /s/ Christopher Sotos       Name:  Christopher Sotos      Title:
Vice President and Treasurer        PURCHASER:

CREDIT SUISSE INTERNATIONAL
      By:   /s/ Tobias Schraven       Name:  Tobias Schraven      Title:  
Director              By:   /s/ Steve Winnert       Name:  Steve Winnert     
Title: Managing Director        AGENT:

CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Barry Dixon       Name:  Barry Dixon      Title: Vice President 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Opinion

A-1